Citation Nr: 1012890	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with congestive heart failure (claimed as heart 
failure).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for bilateral 
neuropathy of the hands (claimed as numbness and tingling of 
both hands).

5.  Entitlement to service connection for bilateral 
neuropathy of the feet (claimed as numbness and tingling of 
both feet).


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case (corrected copy) was issued in 
August 2008, and a substantive appeal was received in 
September 2008.

The Board observes that a May 2008 RO rating decision 
granted entitlement to service connection for diabetes 
mellitus; thus, that issue is not currently in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

In addition, the Board is unable to address the issue of 
entitlement to service connection for coronary artery 
disease with congestive heart failure at this time.  On 
October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs 
announced his decision to establish presumptions of service 
connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and 
B cell leukemias.  As required by 38 U.S.C. 1116, VA will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of Veterans Affairs directed the Board 
to stay action on all claims for service connection that 
cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, 
and B cell leukemias based upon exposure to herbicides used 
in the Republic of Vietnam during the Vietnam era.  On March 
25, 2010, VA published a proposed rule regarding the 
proposed regulations.  See Diseases Associated With Exposure 
to Certain Herbicide Agents (Hairy Cell Leukemia and Other 
Chronic B Cell Leukemias, Parkinson's Disease and Ischemic 
Heart Disease), 75 Fed. Reg. 14391 (proposed Mar. 25, 2010) 
(to be codified at 38 C.F.R. § 3.309(e).  The Board observes 
that the proposed rule states that, for purposes of the 
regulation, the term ''ischemic heart disease'' includes 
cardiovascular disease including coronary artery disease 
(among other disabilities), but not hypertension.  Id.  The 
Board notes that VA has recently assessed the Veteran with 
coronary artery disease with congestive heart failure in 
September 2008.  As the Veteran's appeal for service 
connection for coronary artery disease with congestive heart 
failure may be affected by these new presumptions, the Board 
must stay action on that matter in accordance with the 
Secretary's stay.  Once the planned final regulations are 
published, the adjudication of any case or claim that has 
been stayed will be resumed.

A claim of entitlement to service connection for cataracts 
(as secondary to the Veteran's service-connected diabetes 
mellitus) has been raised by a January 2008 VA eye 
examination, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issues of entitlement to service connection for 
hypertension, erectile dysfunction, and bilateral neuropathy 
of the hands and feet are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


REMAND

In this case, the Veteran contends that he is entitled to 
service connection for hypertension, erectile dysfunction, 
and bilateral neuropathy of the hands and feet.  The Board 
notes that the Veteran's claims include entitlement based on 
a secondary service connection theory; specifically, the 
Veteran contends that his claimed disabilities are related 
to his service-connected diabetes mellitus.  

Under 38 C.F.R. § 3.310, service connection is warranted for 
a disability, which is proximately due to, or the result of 
a service-connected disease or injury.  The United States 
Court of Appeals for Veterans Claims has also held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability, and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  See Littke v. Derwinski, 
1 Vet. App. 90, 92-93 (1990).  The Board finds that 
additional development is necessary prior to final appellate 
review.

The Veteran was afforded a VA examination for his claimed 
disabilities in December 2007, and also underwent an 
echocardiogram in January 2008.  In addition, an addendum VA 
opinion was issued in April 2008, given that the December 
2007 examiner did not have the Veteran's claim file 
available for review.  The clinician who provided the April 
2008 opinion concluded that Veteran's hypertension, erectile 
dysfunction, and bilateral neuropathy of the hands and feet 
were not caused by or a result of his diabetes mellitus.  
The clinician's rationale was that the Veteran's erectile 
dysfunction and bilateral neuropathy of the hands and feet 
were diagnosed prior to the diabetes mellitus, and that 
there was no diagnosis of hypertension listed in the notes.

Unfortunately, the Board finds that the VA examination and 
opinion is inadequate, given that the examiner did not offer 
an opinion as to whether the Veteran's hypertension, 
erectile dysfunction, and bilateral neuropathy of the hands 
and feet have been aggravated by the service-connected 
diabetes mellitus.  See 38 C.F.R. 
§ 3.310.  In addition, the Veteran's private and VA 
treatment records state that he was receiving treatment for 
high blood pressure and taking the medication Lisinopril.  
Therefore, further action at the RO level is necessary to 
remedy this deficiency.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

In addition, the Board notes that the Veteran stated on his 
April 2004 claim that he was receiving disability benefits 
from the Office of Worker's Compensation Programs (OWCP) for 
degenerative disc disease of the cervical and lumbar spine.  
The Board finds that these records may be relevant to the 
Veteran's claim of entitlement to service connection for 
bilateral neuropathy of the hands and feet.  Therefore, the 
Board is of the opinion that the AMC/RO should take 
appropriate action to obtain and associate with the claims 
file any relevant records pertaining to the Veteran's 
referenced OWCP disability benefits.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Furthermore, the Board notes that a December 2003 VA 
treatment record states that the Veteran was receiving 
Social Security Administration (SSA) disability benefits.  
However, the Veteran's April 2004 claim stated that he was 
not receiving SSA disability benefits.  The Board is unable 
to determine from the record whether VA has made any 
attempts to clarify this issue.  Therefore, the Board finds 
that the record is unclear as to whether the Veteran has 
filed a SSA claim based on disability.  Action to clarify 
whether the Veteran has filed a SSA claim based on 
disability is appropriate.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Lastly, the Board notes that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or an effective date.  
Since the Board is remanding this case for other matters, it 
is appropriate for the RO to provide additional VCAA notice 
to comply with Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice in compliance with the Court's 
guidance in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Take appropriate action to request all 
records from the Office of Workers' 
Compensation Programs (OWCP), including 
medical records, associated with the 
Veteran's claim. 

3.  Send the Veteran a letter requesting 
that he clarify whether he has applied for 
Social Security disability benefits.  If 
the Veteran has applied for Social 
Security disability benefits, then take 
appropriate action to request all records, 
including medical records, associated with 
such claim.  Action taken should be 
clearly documented in the claims file.

4.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his claimed hypertension.  It 
is imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

a)  Is it at least as likely as not 
(i.e., a 50 percent or higher degree of 
probability) that the Veteran's claimed 
hypertension is causally related to his 
active duty service or any incident 
therein?

b)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
hypertension is proximately due to or 
the result of his service-connected 
diabetes mellitus?

c)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
hypertension has been aggravated by his 
service-connected diabetes mellitus?  
The term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

5.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for appropriate VA examination 
to ascertain the nature and etiology of 
his claimed erectile dysfunction.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

a)  Is it at least as likely as not 
(i.e., a 50 percent or higher degree of 
probability) that the Veteran's claimed 
erectile dysfunction is causally 
related to his active duty service or 
any incident therein?

b)  Is it at least as likely as not 
(i.e., 50percent or higher degree of 
probability) that the Veteran's claimed 
erectile dysfunction is proximately due 
to or the result of his service-
connected diabetes mellitus?

c)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
erectile dysfunction has been 
aggravated by his service-connected 
diabetes mellitus?  The term 
'aggravation' is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

6.  After the foregoing development has 
been completed, the Veteran should be 
scheduled for an appropriate VA 
examination to ascertain the nature and 
etiology of his claimed bilateral 
neuropathy of the hands and feet.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

a)  Is it at least as likely as not 
(i.e., a 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the hands is 
causally related to his active duty 
service or any incident therein?

b)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the hands is 
proximately due to or the result of his 
service-connected diabetes mellitus?

c)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the hands has 
been aggravated by his service-
connected diabetes mellitus?  The term 
'aggravation' is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

d)  Is it at least as likely as not 
(i.e., a 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the feet is 
causally related to his active duty 
service or any incident therein?

e)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the feet is 
proximately due to or the result of his 
service-connected diabetes mellitus?

f)  Is it at least as likely as not 
(i.e., 50 percent or higher degree of 
probability) that the Veteran's claimed 
bilateral neuropathy of the feet has 
been aggravated by his service-
connected diabetes mellitus?  The term 
'aggravation' is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

7.  Thereafter, the AMC/RO should read the 
examination reports obtained, and ensure 
that all requested opinions have been 
answered.

8.  After completion of the above and any 
further development deemed necessary, 
readjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

